Citation Nr: 9905619	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bilateral 
maxillary sinusitis with headaches and nosebleeds, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
October 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for an 
increased evaluation for his bilateral maxillary sinusitis, 
with headaches and nosebleeds.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's sinusitis manifests more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain and purulent discharge or crusting.

3.  The veteran's sinusitis is not characterized by, or 
required radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for bilateral 
maxillary sinusitis, with headaches and nosebleeds have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.97, Diagnostic Code 6513.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
sinusitis should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, it 
is noted that the veteran's claim is acknowledged to indicate 
an increase in severity of the service-connected disability, 
and is therefore a well-grounded claim for an increased 
evaluation.  See Caffrey v. Brown, 6 Vet. App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In addition, the Board is satisfied that the record contains 
all evidence necessary for an equitable disposition of this 
appeal, and that the RO has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

Sinusitis is rated at 10 percent disabling where it consists 
of one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  An episode is considered to 
be incapacitating if it requires bed rest and treatment by a 
physician.  Sinusitis is rated at 30 percent disabling where 
it consists of three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Sinusitis is rated 
at 50 percent disabling following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97 (1998).

The veteran's claim for service connection for bilateral 
maxillary sinusitis was granted in June 1977 based service 
medical records and on a VA medical examination performed in 
February 1977.  The disability was rated as 10 percent 
disabling.  In July 1997, the veteran submitted a claim for 
an increased evaluation for his sinusitis due to the 
institution of a new rating schedule that went into effect in 
October 1996 for sinusitis and other disabilities.  He 
essentially contends that under this revised criteria for 
evaluating sinusitis he is entitled to a 30 percent 
evaluation.

The veteran was afforded VA examinations in September 1997 
and in May 1998.  At the time of the May 1998 the veteran 
reported that he experienced at least one episode of 
sinusitis per month in which he experiences headaches, fluid 
in his ears, purulent discharge, clear drainage at times, and 
a general stuffiness of the head.  He had, on occasion, had 
to retire to bed and turn the light off due to the pressure 
and pain of the headaches, but not on a regular basis.  He 
generally has taken antibiotics to clear up the fluid in his 
ears and other symptoms.  Examination revealed tenderness 
with palpation to the right frontal and maxillary sinuses.  
He sounded stuffy in hearing him speak.  Radiographic 
examination showed evidence of sinusitis involving the 
maxillary antrum, more extensive on the left than right, but 
with almost total opacification of the major portions of the 
antrum.  The films also showed lack of development and 
aeration of the frontal sinuses and a slightly deviated nasal 
septum.

The veteran's subjective complaints were corroborated by a 
letter of August 1998 written by a retired VA doctor who 
worked at a VAMC and with the veteran at an RO.  He indicated 
that he had treated him for his chronic sinus condition.  The 
doctor confirmed that he observed the veteran taking off work 
with increasing frequency due to headaches, pain and nasal 
discharge and that he prescribed antibiotics for the 
veteran's symptoms on numerous occasions.  This doctor stated 
that he had personal knowledge of the veteran having at least 
one non-incapacitating episode of sinusitis per month.  He 
stated that he had reviewed the reports of the two VA 
examinations and offered an opinion that the veteran's 
sinusitis more nearly approximated the criteria for a 30 
percent evaluation.

In the Boards opinion, a 30 percent evaluation under 
Diagnostic Code 6513 would more adequately account for the 
quantity of non-incapacitating episodes of sinusitis 
experienced by the veteran on an annual basis.  Because the 
veteran reports, and his treating doctor confirms, that the 
veteran experiences at least twelve episodes of non-
incapacitating sinusitis per year, the veteran's disability 
should be categorized as 30 percent disabling.  The veteran 
is not entitled to the next higher evaluation of 50 percent 
because his sinusitis has not necessitated surgery, nor has 
it been shown to be constant.  The Board would also note that 
the veteran does not contend that his disability warrants a 
50 percent evaluation.  An evaluation of 30 percent is 
therefore warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for bilateral maxillary 
sinusitis with headaches and nosebleeds is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

